Citation Nr: 0702811	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  03-02 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection (on a primary and 
secondary basis) for hypertension.

2.  Entitlement to a disability rating in excess of 10 
percent prior to February 3, 2006, and in excess of 20 
percent from February 3, 2006, for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 1978 
with subsequent service in the U.S. Army Reserves.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of from an April 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In April 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.  In August 2005, the 
case was remanded for additional evidentiary development.  In 
an August 2006 rating decision, the 10 percent rating in 
effect for the veteran's lumbar strain was increased to 20 
percent, effective from February 3, 2006, the date of a VA 
examination.  The appeal continues.  


FINDINGS OF FACT

1.  Hypertension was not shown in service or within one year 
thereafter, and it is not shown to be related an in-service 
disease or injury or a service-connected condition.

2.  Prior to February 3, 2006, the veteran's lumbosacral 
strain was manifested by pain and showed moderate limitation 
of motion.  

3.  Currently, the veteran's lumbosacral strain is manifested 
by pain and moderate limitation of motion; however; even when 
pain is considered, the veteran's low back condition is not 
shown to result in functional loss consistent with or 
comparable to severe limitation of motion of the lumbar 
spine, or to otherwise result in functional loss due to 
limitation of motion that warrants the assignment of a higher 
evaluation.  There are no objective neurological findings in 
either lower extremity and incapacitating episodes are not 
indicated.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service, and it may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, (2006).  

2.  Hypertension is not proximately due to the result of or 
aggravated by a service-connected condition.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.310 
(2006), as amended by 71 Fed. Reg. 52744-52747 (October 10, 
2006) (to be codified at 38 C.F.R. § 3.310(b)).

3.  Prior to February 3, 2006, the criteria for a 20 percent 
rating, and no higher, for lumbosacral strain are met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes (DCs) 5292, 5293, 5295 (as in effect both 
prior to and after September 23, 2002) and 5243 (as in effect 
on and after September 26, 2003).  

4.  The criteria for a disability rating in excess of 20 for 
lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, DCs 5292, 5293, 5295 (as in effect both prior to and 
after September 23, 2002) and 5243 (as in effect on and after 
September 26, 2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claims, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claims.  

The Board notes here that a letter regarding VCAA 
requirements was sent to the claimant in May 2001, prior to 
the April 2002 rating decision which denied service 
connection for the claims on appeal.  The claimant submitted 
a notice of disagreement with that decision, and this appeal 
ensued.  He was issued additional VCAA letters in December 
2002 and August 2004.  Specifically, these documents notified 
him that VA would obtain all relevant evidence in the custody 
of a federal department or agency, including VA, Vet Center, 
service department, Social Security, and other federal 
agencies.  He was advised that it was his responsibility to 
either send medical treatment records from any private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  He was also asked to advise VA if there were any other 
information or evidence he considered relevant to this claim 
so that VA could help by getting that evidence.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disability is being denied as is 
the issue of entitlement to a rating in excess of 20 percent 
from February 3, 2006, and neither a rating nor an effective 
date will be assigned as to those issues.  As such, there is 
no prejudice to the veteran with respect to any notice 
deficiencies related to the rating or effective date.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).

As to the claim of entitlement to a rating in excess of 10 
percent prior to February 3, 2006, it is noted that the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim.  While he 
was provided with notice of the type of evidence necessary to 
establish a higher disability rating, he was not provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  Based on the decision 
below, 
any question as to the appropriate effective date to be 
assigned is rendered moot.  Moreover, given the favorable 
outcome taken below as to assigning an increased rating of 20 
percent for lumbosacral strain prior to February 3, 2006, the 
RO will be responsible for addressing any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Thus, any prejudice to the veteran 
in proceeding with his claim for an increased rating would be 
considered harmless error.  See Dingess/Hartman v. Nicholson, 
supra.  

There has also been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, post service private and VA medical records, and 
statements and testimony from the claimant.  VA made all 
reasonable efforts to assist him in the development of the 
claim and notified her of the information and evidence 
necessary to substantiate the claim.  There is no indication 
of any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2006).  Such examinations were conducted by VA 
in 2006.  The evidence of record is sufficient to make 
decisions regarding the issues on appeal without obtaining 
additional VA examinations.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts is required to comply with the duty to assist.  
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Service Connection

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131.  If hypertension 
is manifested to a degree of 10 percent within one year after 
separation from service, this condition may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, if a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by the or (b) aggravated by 
a service-connected disability.  Id, as amended by 71 Fed. 
Reg. 52744-52747 (to be codified at 38 C.F.R. § 3.310(b)); 
Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Hypertension

The veteran contends that he is entitled to service 
connection for hypertension (HTN) on the basis that his 
service-connected low back either caused or aggravates his 
HTN.  Alternatively, he contends that service connection is 
warranted for HTN, as it was first manifest in service or 
within a year of his discharge from service.

For direct service connection, the Board must initially 
determine whether the veteran has a current disability.  A 
review of the VA treatment records shows he has a current 
diagnosis of hypertension, requiring medication.  The 
veteran, therefore, has a current disability.

Next the Board must determine whether there was an incurrence 
of an injury or disease in service.  A review of the 
available service medical records (SMRs) reflects that his 
blood pressure was noted to be 130/54 at the time of his pre-
induction examination, dated in January 1975; however, he 
denied a history of high blood pressure in the accompanying 
medical history report.  SMRs dated in July 1977 show blood 
pressure values of 130/82 and 154/98 at a time period when 
the veteran was undergoing treatment for back complaints.  
His separation examination in February 1978 notes a blood 
pressure value of 128/66.  Reservist medical records indicate 
blood pressure values of 170/90 in January 1979 and 150/86 in 
September 1979.  The earliest evidence of record indicating a 
diagnosis of HTN, is a private July 1986 treatment record 
indicating that the veteran gave a history of previous 
treatment for high blood pressure, but denied taking 
medication for such at the time of the examination.  The 
diagnoses included controlled HTN.

Subsequently dated records show that the diagnosis of HTN 
continues and that the veteran requires medication for 
treatment of this condition.  

The veteran underwent VA examinations in February and July 
2006.  The diagnosis was HTN controlled by medication.  On 
both occasions, the claims file was reviewed.  The examiner 
in February 2006 remarked that the veteran had isolated 
elevated blood pressure which was a normal response to any 
painful condition, but it did not cause sustained HTN.  He 
added that according to the claims file, the veteran was 
diagnosed with HTN in June 1990.  He was prescribed 
medication at that time.  It was also noted that medical 
literature did not support that HTN was caused by lumbosacral 
strain.  In a follow-up report in August 2006, another 
physician reviewed the claims file and opined that sustained 
HTN was not shown during service.  He added that rare mild 
elevation of blood pressure are recorded, however, this was 
noted to usually be during times when the veteran was 
experiencing pain.  The veteran's discharge physical exam 
showed a completely normal blood pressure reading.  None of 
the clinical records from his active service dates listed a 
diagnosis of HTN, and there was no evidence that he was 
treated for such during active service.  

The examiner added that his review of the claims file 
suggested that the veteran was first diagnosed with HTN in 
the 1980s, and that he was first treated with medication in 
1990.  He added that the veteran's HTN was not caused by his 
chronic lumbar spine disorder.  While acute pain was 
associated with transient elevations of blood pressure, it 
did not cause sustained HTN.  The examiner saw no evidence of 
HTN during his time of active service.  

The Board finds, therefore, that there was no incurrence of 
an injury or disease in service.  Furthermore, there is no 
evidence linking the veteran's current hypertension with his 
service.  The VA treatment records do not show a diagnosis 
until at least the 1980s, and the veteran has not alleged or 
shown a continuity of symptomatology since service.  The 
veteran is, therefore, not entitled to service connection for 
HTN on a direct basis.

The veteran is also not entitled to service connection on a 
presumptive basis.  A review of the available treatment 
records does not show that the veteran was diagnosed to have 
HTN hypertension any earlier than the 1980s.  The veteran was 
discharged from service in August 1978.  There is thus no 
medical evidence that the veteran's HTN manifested to a 
degree of 10 percent within one year after his separation of 
service, and presumptive service connection is not warranted.

Moreover, two VA physicians who reviewed the claims file and 
examined the veteran opined that isolated elevated blood 
pressure readings during service were a normal response to 
painful conditions, but that sustained HTN was not a result.  

Finally, the veteran argues that his current HTN is secondary 
to treatment for his service-connected lumbar strain.  The 
physicians referenced above also considered this contention.  
It was their separate opinions that HTN was not associated 
with his lumbar strain.  While both physicians noted that 
acute pain was associated with transient elevations of blood 
pressure, this did not cause sustained HTN.  

After considering all the evidence, the Board finds that the 
veteran's current HTN is not caused or aggravated by his 
service-connected lumbar strain.  The medical evidence 
clearly shows that the medical professionals' opinions were 
that the veteran's HTN is not related to such and isolated 
elevated blood pressure readings during service were a normal 
response to any painful condition but did not caused 
sustained HTN.  One physician noted that medical literature 
did not support that HTN was caused by strain.  

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
lay person to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, 
there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In this case, the Board has no reason to disregard the 
medical opinions given by the VA doctors.  The Board finds, 
therefore, that the veteran's HTN is not related to his 
active service or service-connected lumbar strain.  For the 
foregoing reasons, service connection for hypertension is 
denied.

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. Part 4 (2006).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4.

In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2006).  The determination of whether 
an increased evaluation is warranted is based on review of 
the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Under the laws administered by VA, the Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.3.

It is well to observe that the veteran is only service-
connected for lumbosacral strain and not any disc disease of 
the lumbar spine, to include intervertebral disc syndrome 
(IDS).  This important distinction was made at the time of 
the Board decision which granted service connection for 
lumbar strain in November 1998.  When this case was remanded 
by the Board in 2005, it was requested that an orthopedic 
examination be conducted and that the examiner distinguish 
between manifestations of the service-connected lumbosacral 
strain and the nonservice-connected disc disease of the 
lumbar spine.  On the resulting report dated in February 
2006, the examiner indicated that it was not possible to 
separate the effects of the service-connected lumbosacral 
strain and non-service connection disc disease of lumbar 
spine.  Thus, resolving all reasonable doubt in favor of the 
veteran, such manifestations will be attributed to the 
service-connected lumbosacral strain.  See Mittleider v. 
West, 11 Vet. App. 181, 1982 (1998).

Lumbosacral Strain

Historically, the veteran was initially granted service 
connection for his low back condition in a Board decision 
dated in November 1998 (included in the claims file).  A 10 
percent rating was assigned from October 1995 - the date that 
he filed for reopening of his claim for service connection 
for a back disorder (which had previously been denied in 
1979).  The veteran did not initiate an appeal concerning the 
initial 10 percent rating or the effective date assigned 
following the grant of service for this disability.

The veteran filed a new claim for an increased rating in 
January 2002.  In support of his claim, he submitted various 
medical treatment records.  Subsequent to the Board's remand 
decision in 2005, an additional VA examination was conducted, 
and in an August 2006 rating determination, the RO assigned 
an increased rating of 20 percent for lumbosacral strain, 
effective from the date of VA examination on February 3, 
2006.  It is the veteran's argument that he is entitled to a 
disability rating in excess of 10 percent prior to February 
3, 2006, and in excess of 20 percent from February 3, 2006, 
for lumbosacral strain.  The Board will look at both periods 
in question below to determine the proper disability ratings.  

The veteran's low back disorder was rated as 10 percent 
disabling from October 30, 1995, until February 3, 2006, when 
it was increased to 20 percent under DC 5243 (as in effect on 
and after September 26, 2003).  When rated at 10 percent, the 
veteran was rated pursuant to DC 5295, effective prior to 
September 26, 2003.  

During the pendency of this appeal, the rating criteria for 
evaluating disabilities of the spine were amended on two 
occasions.  The Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased evaluation for the 
veteran's lumbosacral spine disability is warranted.  VA's 
Office of General Counsel has determined that the amended 
rating criteria, if favorable to the claim, can be applied 
only for periods from and after the effective date of the 
regulatory change.  However, the veteran does get the benefit 
of having both the old regulation and the new regulation 
considered for the period after the change was made.  See 
VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g) (West 2002).

Pertinent Clinical Findings

When examined by VA on February 3, 2002, the veteran reported 
continued back pain.  He had been receiving epidural 
injection which had helped.  He reported radiating pain in 
both lower extremities.  He did not have any radiation of 
pain on the day of the exam.  On exam, he appeared to be in 
mild discomfort, with a somewhat stooped gait and 
inconsistent with any particular pattern.  The examiner noted 
that there appeared to be a lack of effort and apprehension 
regarding the pain.  He did not have any difficulty with 
donning and doffing his shoes and socks, nor any difficulty 
getting on and off the examining table.  There was no 
paraspinal tenderness noted.  He stood with a stooped 
posture, but stood straight without pelvic tilt or obliquity 
noted.  

Range of motion of the lumbar spine was to 40 degrees of 
flexion with the veteran expressing that he could not bend 
any further.  His extension was zero, and lateral flexion was 
to 25 degrees with assistance, and 20 degrees actively.  
Rotation was to 35 degrees bilaterally.  He did not appear to 
be in any discomfort during this testing.  Straight leg 
raising was negative while sitting, bilaterally.  He 
complained of lower back pain especially during left lower 
extremity straight leg raising test.  Deep tendon reflexes 
were 2+ and symmetrical in all extremities with sensory 
function to pinprick normal in all extremities without any 
subjective diminution.  Functionally, he was independent in 
activities of daily living transfers, and ambulation without 
any assistive device.  It was noted that previous magnetic 
resonance imaging (MRI) testing showed degenerative disc 
disease of the lumbosacral spine.  

Subsequently dated VA treatment records reflect that the 
veteran continued to be followed for his back symptoms.  His 
disc disease was noted on numerous occasions as the reason 
for his back complaints.  As per the Board's remand decision 
in 2005, additional orthopedic examination was conducted in 
February 2006.  The veteran had chronic low back pain with a 
normal gait.  Heel and toe walk were done without difficulty.  
There was 40 degrees of flexion, 15 degrees of extension, 25 
degrees of lateral flexion, and 20 degrees of rotation on the 
left with 15 degrees on the right.  There was no additional 
loss of motion with repetition.  There was pain on all 
motions identified by the examiner as subjective with no 
objective physical findings for support.  Deep tendon 
reflexes were 2+ at the knee and ankle jerk.  Straight leg 
raising was at 30 degrees bilaterally and this caused low 
back pain.  Sensation was intact to both lower extremities.  
X-rays and MRI showed narrowing of the L5-S1 disc space with 
minimal protrusion of the L5 disc that was not pressed on the 
thecal sac or nerve root.  The diagnosis was degenerative 
disc disease.  The examiner opined that he was unable to 
distinguish between manifestations of service-connected 
lumbar strain and nonservice-connected lumbar degenerative 
disc disease without resorting to speculation.  Similarly, 
the examiner was unable to estimate any additional loss of 
motion and amount of pain in a functional capacity during a 
flare up without resorting to speculation.  He was unable to 
detect any objective evidence of weakness, incoordination, 
fatigue, or lack of endurance.  

A.  Prior to September 26, 2003

For the period prior to September 23, 2003, the veteran's low 
back disability was evaluated under DC 5295.  Thus, at the 
time the veteran filed his claim for an increased rating in 
January 2002, lumbosacral strain was evaluated under this DC 
which provides that a 10 percent evaluation is warranted when 
the disability is productive of characteristic pain on 
motion, and a 20 percent evaluation is warranted when the 
disability is productive of muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in a 
standing position.  A 40 percent rating under this code 
requires that the disability be productive of severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space or some of the above with 
abnormal mobility on forced motion.

The veteran's low back condition could also be evaluated 
under DC 5292, in effect until September 26, 2003, which 
provides a 10 percent rating for low back disability 
manifested by slight limitation of motion, and a 20 percent 
rating for low back disability manifested by moderate 
limitation of motion.  A maximum 40 percent evaluation 
requires severe limitation of motion.

Moreover, the veteran's disability may also be evaluated 
under DC 5293, which was in effect prior to September 23, 
2002.  Pursuant to this code, a 10 percent evaluation is 
warranted for IDS where the disability is mild; a 20 percent 
evaluation is warranted where the disability is moderate with 
recurring attacks; a 40 percent evaluation is warranted where 
the disability is severe with recurring attacks and 
intermittent relief; and a 60 percent evaluation is warranted 
where the disability is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
and with little intermittent pain.

After a careful review of the record, the Board is of the 
opinion that the disability picture presented by the 
veteran's low back strain does warrant an evaluation in 
excess of 10 percent prior to February 3, 2006.  The 
evidence, however, does not support a rating in excess of 20 
percent for lumbosacral strain.  

When the veteran filed for an increased rating on January 14, 
2002, he submitted various medical treatment records, to 
include contemporaneous VA treatment records.  He was also 
examined shortly thereafter by VA to determine the severity 
of his service-connected back condition.  

Applying the rating criteria as summarized above in this 
decision to the facts of this case, the Board finds that the 
preponderance of the evidence supports a rating in excess of 
10 percent prior to February 3, 2006.  Specifically, the 
Board concludes that a 20 percent rating is warranted.  
However, a rating in excess of 20 percent is not warranted at 
any time.  

In explanation, the facts of this case show that the 
claimant's lumbosacral strain was manifested by what may be 
considered moderate limitation of motion (see DC 5292) at the 
time of VA examination in 2002.  At that time, he was limited 
to 40 degrees of forward flexion just as he was at the time 
of VA exam in 2006.  He reported pain with motion at both 
evaluations.  The Board observes that the words "slight," 
"moderate," and "severe" are not defined in the Rating 
Schedule.  However, the Schedule for Rating Disabilities 
provides some guidance by listing normal ranges of motion of 
the thoracolumbar spine for VA purposes to be 90 degrees of 
flexion, 30 degrees of extension, 30 degrees of lateral 
flexion, and 30 degrees of rotation.  See Schedule for Rating 
Disabilities effective September 26, 2003, Plate V. 68 Fed. 
Reg. 51,458 (Aug. 27, 2003). 

Thus, it is concluded by the Board that a rating of 20 
percent is warranted pursuant to DC 5292 (in effect prior to 
September 26, 2003) prior to the February 3, 2006, 
examination date.  However, a rating in excess of 20 percent 
is not warranted under this DC as severe limitation of motion 
is not demonstrated.  Moreover, severe IDS is not shown with 
recurring attacks with intermittent relief as required by DC 
5293.  Nor is the veteran entitled to a 40 percent rating 
pursuant to DC 5295 as severe strain with listing of the 
whole spine to the opposite side is not shown.  Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion, is not 
shown.  

Consideration of amended DCs follows with discussion as to 
whether the veteran is entitled to a rating in excess of 20 
percent for the periods in question.  

2.  From September 23, 2002, to September 25, 2003

The first amendment pertaining to the evaluation of IDS 
became effective on September 23, 2002. 67 Fed. Reg. 54,345, 
54,349 (Aug. 22, 2002) (effective from September 23, 2002).  
Under the revised criteria, IDS is evaluated either based 
upon the total duration of incapacitating episodes over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, DC 5293, as amended by 67 
Fed. Reg. 54345-54349 (August 22, 2002).

A 20 percent evaluation is assigned with incapacitating 
episodes of having a total duration of at least two weeks but 
less than four weeks during the past 12 months; a 40 percent 
evaluation is assigned with incapacitating episodes of having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id.

Note (1):  For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3):  If IDS is present in more than one spinal segment, 
provided that the effects in each spinal segment are clearly 
distinct, evaluate each segment on the basis of chronic 
orthopedic and neurologic manifestations or incapacitating 
episodes, whichever method results in a higher evaluation for 
that segment.

With respect to neurologic manifestations, DC 8520 pertains 
to paralysis of the sciatic nerve.  Under this provision, 
mild incomplete paralysis warrants a 10 percent disability 
evaluation; moderate incomplete paralysis warrants a 20 
percent disability evaluation; moderately severe incomplete 
paralysis warrants a 40 percent disability evaluation; and 
severe incomplete paralysis with marked muscular atrophy 
warrants a 60 percent disability evaluation.  An 80 percent 
disability rating is warranted for complete paralysis, where 
the foot dangles and drops, there is no active movement 
possible of the muscles below the knee, and flexion of the 
knee is weakened or (very rarely) lost. See 38 C.F.R. § 
4.121a, DC 8520 (2004).

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Initially, the Board notes that the evidence of record does 
not establish the occurrence of incapacitating episodes, as 
defined by Note 1 to DC 5293.  The medical evidence does not 
show that the veteran's service-connected low back disability 
has resulted in incapacitating episodes totaling four weeks 
during a 12 month period.  Functionally, in 2002 and 2006, 
his complaints appeared to be primarily subjective in nature.  
The examiners did not detect objective evidence of weakness, 
incoordination, fatigue, lack of endurance, etc.  Also, no 
treatment records indicate that a physician had ever 
prescribed bed rest to treat the veteran's low back 
disability.  As such, the revised version of DC 5293, in 
effect from September 23, 2002 to September 25, 2003, cannot 
serve as a basis for an increased evaluation based upon 
incapacitating episodes for any period of time in question.

Under this revised version of DC 5293, the Board must also 
consider whether separate evaluations for chronic orthopedic 
and neurologic manifestations of the veteran's low back 
disability, when combined under 38 C.F.R. § 4.25 with 
evaluations for all other disabilities, results in a higher 
combined evaluation.

As already discussed, the veteran's low back disability is 
manifested by moderate limitation of motion under DC 5292, 
for which a 20 percent evaluation is assigned.  38 C.F.R. § 
4.71a, DC 5292.  As to the determination of an appropriate 
evaluation for the veteran's neurological manifestations, the 
Board finds that the veteran's low back disability is not 
manifested by any incomplete paralysis of the sciatic nerve 
under DC 8520.  In this regard, both VA examination reports 
show no objective neurological findings.  This is 
demonstrated by the following findings: both reports show 
that reflexes were symmetrical bilaterally.  In light of 
these findings, the Board concludes that the veteran's low 
back disability is not manifested by any incomplete paralysis 
of the sciatic nerve under DC 8520.  Thus, a compensable 
evaluation is not warranted for neurological manifestations 
of the veteran's low back disability.  See 38 C.F.R. § 4.31 
(2005)

Thus, the revised version of DC 5293, as in effect from 
September 23, 2002 to September 25, 2003, does not entitle 
the veteran to an evaluation in excess of 20 percent for his 
low back disability for any period in question.  

3.  Since September 26, 2003

As opposed to the previously discussed changes applicable to 
DC 5293 and effective from September 23, 2002, through 
September 25, 2003, the entire schedule for the evaluation of 
spine disabilities was later revised, effective from 
September 26, 2003.  Under a new general rating formula, the 
DCs for spine disabilities were relabeled from DC 5235 to DC 
5243, but DC 5243, addressing intervertebral disc syndrome, 
continued to embody the aforementioned revised provisions of 
DC 5293 (as effective from September 23, 2002) with respect 
to the evaluation of incapacitating episodes.

The new DCs for evaluating spine disabilities are: DC 5235 
(vertebral fracture or dislocation); DC 5236 (sacroiliac 
injury and weakness); DC 5237 (lumbosacral or cervical 
strain); DC 5238 (spinal stenosis); DC 5239 
(spondylolisthesis or segmental instability); DC 5240 
(ankylosing spondylitis); DC 5241 (spinal fusion); DC 5242 
(degenerative arthritis of the spine; see also DC 5003); and 
DC 5243 (IDS).

This new schedule states that to evaluate any of the spine 
disabilities at DC 5235 to DC 5243 (unless DC 5243 is 
evaluated under the Formula for Rating IDS Based on 
Incapacitating Episodes), with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease, the following criteria should be used:

100 percent for unfavorable ankylosis of the entire spine;

50 percent for unfavorable ankylosis of the entire 
thoracolumbar spine;

40 percent for unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

30 percent for forward flexion of the cervical spine to 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

20 percent for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis; and

10 percent for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

38 C.F.R. § 4.71a (2004).

The new general rating formula also includes several notes 
applicable to the current evaluation of spine disabilities:

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code;

Note (2): (See also 38 C.F.R. § 4.71a, Plate V.)  For VA 
compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion;

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted;

Note (4):  Round each range of motion measurement to the 
nearest five degrees;

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis; and

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

38 C.F.R. § 4.71a.

In this case, the Board finds that the General Rating Formula 
for Diseases and Injuries of the Spine does not warrant a 
disability evaluation in excess of 20 percent for the 
veteran's low back disability.  As noted above, a disability 
evaluation greater than 20 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine, or forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less.  However, range of motion testing of the lumbar spine 
in February 2002 and February 2006 revealed flexion of 40 
degrees on both occasions and extension of 0 degrees in 2002 
and 15 degrees of extension in 2006.  In 2002 and 2006, 
lateral flexion varied from 15-25 degrees while rotation 
decreased from 35 degrees in 2002 to 20 on the left and to 15 
degrees on the right in 2006.  Thus, the veteran's lumbar 
spine demonstrated flexion greater than 30 degrees, as well 
as motion in every direction, thereby precluding a findings 
of ankylosis.  These findings are consistent with a 20 
percent evaluation for orthopedic manifestations.  In 
addition, for the period from September 26, 2003, the Board 
has already evaluated the veteran's neurological 
manifestations as noncompensable disabling under DC 8520.  
Thus, the veteran's combined disability evaluation can be no 
higher than 20 percent.  See 38 C.F.R. § 4.25.

The Board thus concludes that the preponderance of the 
evidence supports a finding in excess of 10 percent prior to 
February 3, 2006, but not in excess of 20 percent.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  38 U.S.C.A. § 5107(b); Gilbert, supra.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, the evidence does not show that the veteran's 
low back disability has caused marked interference with 
employment or has required hospitalizations.  The 2002 and 
2006 examination reports also do not reflect any 
incapacitating episodes which precluded him form functioning 
with his normal activities of daily living.

Even if the veteran's low back disability impacts his ability 
to work, such impairment has already been contemplated by the 
applicable schedular criteria and does not constitute marked 
interference with employment.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Therefore, further development in keeping with 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is 
not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection (on a primary and secondary 
basis) for hypertension is denied.  

Subject to the provisions governing the award of monetary 
benefits, entitlement to a 20 percent rating prior to 
February 3, 2006, for lumbosacral strain is granted.

Entitlement to a disability rating in excess of 20 percent 
for lumbosacral strain is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


